MURDOCK, Justice
(concurring specially).
I concur in the main opinion. I write separately to explain that my vote reflects a hesitation in this particular case to place as much emphasis as the plaintiff urges on (1) the location of the plaintiffs experts and (2) the location of one of two other drivers who allegedly were involved in the accident and who are named as defendants in the complaint.
As to the experts, I first note that we should consider there to be only one expert at issue. (The other individual to whom the plaintiff alludes is an assistant employed by the same firm that employs the single expert.) Moreover, as the main opinion suggests, this particular expert makes it a part of his business to travel to the site of litigation both within and without this State, and the travel distance from Birmingham to the proposed venue in Meridian, Mississippi, while greater than the distance to Perry County, does not appear to be unduly so.
Further still, the plaintiff, a Mississippi resident who suffered injuries in an accident that occurred in Mississippi, made a choice in this case to hire an Alabama-based accident-reconstruction expert. Nothing in the materials before us suggests that the plaintiff could not have been equally well served by hiring an accident-reconstruction expert based in Mississippi. Without more, I am reluctant to place much weight on a connection of this nature voluntarily created with Alabama by an out-of-state plaintiff in regard to an out-of-state accident, at least within the context of the other circumstances presented in this particular case.
There is only one other likely witness who allegedly resides in Alabama, Gordon Booker. Booker is alleged to be one of the other drivers involved in this accident and accordingly is named as one of the defendants, although it appears from the materials before us that he has not yet been served. In any event, the complaint alleges only that Booker is an Alabama resident. Even if we may accept this allegation as true for purposes of the present dispute (the petitioners’ motion does not challenge this allegation with contrary evidence), there is no allegation in the complaint and no evidence before us as to Booker’s place of residence within this State or the proximity of his residence to Perry County as opposed to Meridian, Mississippi.